                                                 Entered on Docket
                                                 October 03, 2019
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335              The following constitutes the order of the Court.
      San Francisco, CA 94104                  Signed: October 3, 2019
  3   Tel: 415-672-5991
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com                _________________________________________________
  5                                            M. Elaine Hammond
      Counsel for                              U.S. Bankruptcy Judge

  6   DORIS A. KAELIN,
      Trustee in Bankruptcy
  7

  8                                UNITED STATES BANKRUPTCY COURT

  9                                NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                               Case No. 19-51455 MEH
                                                          Chapter 7
 12           HOME LOAN CENTER, INC.,                     Hon. M. Elaine Hammond

 13                           Debtor.                     ORDER ESTABLISHING CHAPTER 11
                                                          ADMINISTRATIVE CLAIM BAR DATE
 14                                                       RE CLAIMS AND APPROVING FORM
                                                          OF NOTICE
 15

 16

 17           Based upon the Ex Parte Application for Order Establishing Chapter 11 Administrative

 18   Claim Bar Date re Claims and Approving Form of Notice (“Application”) and good cause appearing

 19   therefor,

 20           IT IS ORDERED as follows:

 21           1.     The Ex Parte Application for Order Establishing Chapter 11 Administrative Claim

 22   Bar Date re Claims and Approving Form of Notice is granted.

 23           2.     December 9, 2019 is the last day within which Chapter 11 Administrative Claims

 24   may be filed (“Bar Date”).

 25           3.     The form of Notice of Chapter 11 Administrative Claims Bar Date (“Notice”),

 26   attached as Exhibit B to the Application, is approved in all respects, except that it shall be

 27   modified to state conversion date of September 16, 2019. The Trustee shall serve the Notice as

 28   provided in the Application within seven (7) calendar days following the entry of this Order.


Case: 19-51455     Doc# 110        Filed: 10/03/19   Entered: 10/03/19 13:46:55       Page 1 of 3
  1           4.      The Chapter 11 Claim form, annexed to the Application as Exhibit C, is approved in

  2   all respects.

  3                                       ***END OF ORDER ***

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-51455        Doc# 110   Filed: 10/03/19    Entered: 10/03/19 13:46:55       Page 2 of 3
  1                              ***COURT SERVICE LIST ***

  2   MAIL SERVICE NOT REQUIRED

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-51455   Doc# 110   Filed: 10/03/19   Entered: 10/03/19 13:46:55   Page 3 of 3
